DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-2, 4, 6-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al. (US Patent/PGPub. No. 20130163977).


Regarding Claim 1, Mack et al. teach an apparatus ([0032], FIG. 1, i.e. portable electronic device 100), comprising:
a camera system housing ([0042], FIG. 2, i.e. mounting tabs 150a; [0061], FIG. 2, i.e. mounting tabs 150a to camera barrel assembly 135) including a camera ([0032], FIG. 1, i.e. camera 140) and a gear mechanism ([0032], FIG. 1, i.e. camera barrel mechanism 135), the camera housing (i.e. please see above citation(s)) coupled to (FIG. 1-2, i.e. as shown by the figure(s)) a computing device ([0032], FIG. 1, i.e. portable electronic device 100), the camera system housing (i.e. please see above citation(s)) to:
retract into ([0059], FIG. 4A-4C, i.e. rest) the computing device (i.e. please see above citation(s)) to an enclosed position ([0059], FIG. 4A-4C, i.e. rest or unrotated optical axis 185) such that the housing (i.e. please see above citation(s)) is disposed at a first angle ([0059], FIG. 4A-4C, i.e. normal to front surface 105a) relative to the computing device (i.e. please see above citation(s)) responsive to actuation ([0038], FIG. 2, i.e. actuate) of the gear mechanism in a first direction ([0062], FIG. 4A-4C, i.e. positive z-axis direction); and
open out ([0062], FIG. 5-6, i.e. to rotate) of the computing device to an open position ([0062], FIG. 5-6, i.e. rearward position) such that the housing is disposed at a second angle ([0061], FIG. 5-6, i.e. angle Ɵ) relative to the computing device responsive to actuation ([0061], FIG. 5-6, i.e. push) of the gear mechanism in a second direction ([0051], FIG. 5-6, i.e. negative z-axis direction).
Regarding Claim 2, Mack et al. teach the apparatus of claim 1, wherein the camera system housing (i.e. please see above citation(s)) further includes a speaker ([0032], FIG. 1, i.e. speaker 120) and a microphone ([0029], FIG. 1, i.e. “telephone” would have microphone).
Regarding Claim 4, Mack et al. teach the apparatus of claim 1, wherein the camera system housing (i.e. please see above citation(s)) is located on a base portion ([0032], FIG. 1, i.e. housing (or rear housing) 110) of the computing device (i.e. please see above citation(s)).
Regarding Claim 6, Mack et al. teach the apparatus of claim 1, wherein:
the first angle (i.e. please see above citation(s)) is substantially parallel to (FIG. 4A-4C, i.e. as shown by the figure(s)) a base portion ([0032], FIG. 1, i.e. housing (or rear housing) 110) of the computing device (i.e. please see above citation(s)); and
the second angle is between the first angle (i.e. please see above citation(s)) and an angle substantially parallel (FIG. 5-6, i.e. as shown by the figure(s)) to a display portion ([0032], FIG. 1, i.e. display 125) of the computing device (i.e. please see above citation(s)).
Regarding Claim 7, Mack et al. teach the apparatus of claim 1, further comprising a gear actuation mechanism ([0042], FIG. 2, i.e. actuator plate 150) coupled to (FIG. 1-2, i.e. as shown by the figure(s)) the gear mechanism, the gear actuation mechanism (i.e. please see above citation(s)) to cause actuation ([0038], FIG. 2, i.e. actuate) of the gear mechanism responsive to actuation ([0038], FIG. 2, i.e. user's finger may make contact) of the gear actuation mechanism (i.e. please see above citation(s)).
Regarding Claim 8, Mack et al. teach the apparatus of claim 1, wherein the gear mechanism (i.e. please see above citation(s)) is to lock ([0060], FIG. 1-5, i.e. not … to rotate) the camera system housing in the enclosed position or the open position (i.e. please see above citation(s)).
Regarding Claim 9, Mack et al. teach a system ([0032], FIG. 1, i.e. portable electronic device 100), comprising:
a computing device ([0032], FIG. 1, i.e. portable electronic device 100);
a gear actuation mechanism ([0042], FIG. 2, i.e. actuator plate 150) coupled to (FIG. 1-6, i.e. as shown by the figure(s)) the computing device (i.e. please see above citation(s)); and
a camera system housing ([0042], FIG. 2, i.e. mounting tabs 150a; [0061], FIG. 2, i.e. mounting tabs 150a to camera barrel assembly 135) including a camera ([0032], FIG. 1, i.e. camera 140) and gears ([0032], FIG. 1, i.e. camera barrel mechanism 135), the camera system housing (i.e. please see above citation(s)) coupled to (FIG. 1-6, i.e. as shown by the figure(s)) the computing device, and the gears (i.e. please see above citation(s)) coupled to (FIG. 1-6, i.e. as shown by the figure(s)) the gear actuation mechanism, wherein
the gear actuation mechanism (i.e. please see above citation(s)) is to cause actuation ([0038], FIG. 2, i.e. actuate) of the gears to move the camera housing system from a first position ([0059], FIG. 4A-4C, i.e. rest) to a second position ([0062], FIG. 5-6, i.e. to rotate).
 10, Mack et al. teach the system of claim 9, wherein the first position (i.e. please see above citation(s)) is a position ([0059], FIG. 4A-4C, i.e. rest) in which a side ([0046], FIG. 4A-4C, i.e. cavity 135c) of the camera system housing (i.e. please see above citation(s)) that does not include ([0046], FIG. 1-4, i.e. “cavity 135c” not include “camera 140”) the camera is substantially flush (FIG. 1-4, i.e. as shown by the figure(s)) with a surface ([0032], FIG. 1-4, i.e. housing (or rear housing 110) of the computing device (i.e. please see above citation(s)).
Regarding Claim 11, Mack et al. teach the system of claim 9, wherein the second position (i.e. please see above citation(s)) is a position in which a side ([0042], FIG. 5-6, i.e. top side of “mounting tabs 150a”) of the camera system housing (i.e. please see above citation(s)) that includes the camera (i.e. please see above citation(s)) is substantially perpendicular ([0059], FIG. 4A-4C, i.e. normal to front surface 105a) to a surface ([0059], FIG. 4A-4C, i.e. front surface 105a) of the computing device (i.e. please see above citation(s)).
Regarding Claim 12, (i.e. please see above citation(s)) the system of claim 9, wherein the gear actuation mechanism (i.e. please see above citation(s)) is to lock ([0060], FIG. 1-5, i.e. not … to rotate) the gears when the camera system housing is in the first position or the second position (i.e. please see above citation(s)).
Regarding Claim 13, an apparatus ([0032], FIG. 1, i.e. portable electronic device 100), comprising:
a camera system housing ([0042], FIG. 2, i.e. mounting tabs 150a; [0061], FIG. 2, i.e. mounting tabs 150a to camera barrel assembly 135) including a gear mechanism ([0032], FIG. 1, i.e. camera barrel mechanism 135), the camera system housing (i.e. please see above citation(s)) coupled (FIG. 1-2, i.e. as shown by the figure(s)) via the gear mechanism (i.e. please see above citation(s)) to a computing device ([0032], FIG. 1, i.e. portable electronic device 100);
a gear actuation mechanism ([0042], FIG. 2, i.e. actuator plate 150) coupled to (FIG. 1-6, i.e. as shown by the figure(s)) the gear mechanism and the computing device, the gear actuation mechanism (i.e. please see above citation(s)) actuatable ([0038], FIG. 2, i.e. actuate) to enable the gear mechanism (i.e. please see above citation(s)) to move ([0062], FIG. 5-6, i.e. to rotate) the camera system housing (i.e. please see above citation(s)) from a first position ([0059], FIG. 4A-4C, i.e. rest) to a second position ([0062], FIG. 5-6, i.e. to rotate), wherein
the camera system housing (i.e. please see above citation(s)) is disposed in a recess ([0046], FIG. 4A-4C, i.e. cavity 135c) in the computing device (i.e. please see above citation(s)) large enough to accommodate ([0046], FIG. 4A-4C, i.e. rotating within the circular holes) the camera system housing when in the first position (i.e. please see above citation(s)).
Regarding Claim 15, Mack et al. teach the apparatus of claim 13, wherein the camera system housing (i.e. please see above citation(s)) includes a camera ([0032], FIG. 1, i.e. camera 140), a speaker, a microphone, or a projector (i.e. alternative limitation(s) omitted).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

2.	Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US Patent/PGPub. No. 20130163977) in view of Quiet et al. (US Patent/PGPub. No. 20150324002).

Regarding Claim 3, Mack et al. teach the apparatus of claim 1.
However, Mack et al. do not explicitly teach the camera system housing further includes a projector.
In the same field of endeavor, Quiet et al. teach
the camera system housing ([0027], FIG. 1, i.e. camera system 102) further includes a projector ([0032], FIG. 1, i.e. projectors).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Mack et al. teaching of camera system comprising rotatable camera with Quiet et al. teaching of camera system comprising projector to effectively enhance user input/output interface providing projector (Quiet et al.’s [0031]-[0032]).
Regarding Claim 14, Mack et al. teach the apparatus of claim 13.
However, Mack et al. do not explicitly teach the camera housing system is disposed on a base portion of the computing device and is located equidistant from a 
In the same field of endeavor, Quiet et al. teach
the camera housing system ([0052], FIG. 11, i.e. camera(s) 1102/1104) is disposed on a base portion ([0052], FIG. 11, i.e. bottom portion as shown by the figure(s)) of the computing device ([0052], FIG. 11, i.e. panoramic system 1100) and is located equidistant ([0052], FIG. 11, i.e. distance from bottom of displays to top hinge 1110 as shown by the figure(s)) from a first display connector ([0052], FIG. 11, i.e. display 1106) and a second display connector ([0052], FIG. 11, i.e. display 1108) disposed on the base portion of the computing device (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Mack et al. teaching of camera system comprising rotatable camera with Quiet et al. teaching of camera system comprising cameras at bottom of displays to effectively generate panoramic views to users providing cameras at bottom of displays (Quiet et al.’s [0054]).

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US Patent/PGPub. No. 20130163977) in view of Sweetser et al. (US Patent/PGPub. No. 20150131852).

Regarding Claim 5, Mack et al. teach the apparatus of claim 4.
However, Mack et al. do not explicitly teach the camera system housing is located on the base portion of the computing device in a location between a keyboard portion of the computing device and a display connector of the computing device.
In the same field of endeavor, Sweetser et al. teach
the camera system housing ([0019], FIG. 1, i.e. camera 104) is located on the base portion ([0018], FIG. 1, i.e. display 116) of the computing device ([0018], FIG. 1, i.e. computing environment 100) in a location ([0019], FIG. 1, i.e. situated below the display) between a keyboard portion ([0019], FIG. 1, i.e. keyboard 110) of the computing device and a display connector ([0019], FIG. 1, i.e. rotary means connecting display and keyboard) of the computing device (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Mack et al. teaching of camera system comprising rotatable camera with Sweetser et al. teaching of camera system comprising camera located between display and keyboard to effectively capture image above the keyboard and in front of the display providing camera located between display and keyboard (Sweetser et al.’s [0019]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VINH T LAM/Primary Examiner, Art Unit 2628